                                         Case 5:17-cv-00220-LHK Document 1099 Filed 01/03/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER RE HIGH PRIORITY
                                                                                            OBJECTIONS FOR JANUARY 4, 2019
                                  14             v.
                                                                                            Re: Dkts. 1074, 1083, 1083-1
                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          Before the Court are Qualcomm Inc.’s (“Qualcomm”) high priority objections (“HPO”),

                                  19   ECF No. 1083, and responses, ECF No. 1083-1, and the Federal Trade Commission’s (“FTC”)

                                  20   high priority objections and responses, ECF No. 1074, for January 4, 2019, day 1 of the trial.

                                  21          The parties are advised that HPOs to the testimony of multiple witnesses—even if the

                                  22   HPOs rest on the same argument—must be presented as separate HPOs. Therefore, although the

                                  23   FTC presents its HPO as a “sole” objection, the FTC has in fact filed six separate HPOs to

                                  24   Qualcomm’s designations of deposition testimony from six separate witnesses.

                                  25          Having considered the parties’ briefs, the relevant law, the Federal Rules of Evidence, the

                                  26   record in this case, and balancing the factors set forth in Federal Rule of Evidence 403, the Court

                                  27   Rules as follows:

                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 4, 2019
                                         Case 5:17-cv-00220-LHK Document 1099 Filed 01/03/19 Page 2 of 3




                                   1
                                        HPO                  Designation             Ruling
                                   2
                                        Qualcomm HPO # 1     Blumberg, 130:23-       OVERRULED.
                                   3                         132:7
                                        Qualcomm HPO # 1     Blumberg, 148:25-       OVERRULED.
                                   4                         149:13
                                   5    Qualcomm HPO # 1     Blumberg, 271:23-       OVERRULED.
                                                             271:17
                                   6    Qualcomm HPO # 1     Blumberg, 44:23-        OVERRULED.
                                                             45:13
                                   7    Qualcomm HPO # 2     Blumberg, 155:12-       OVERRULED.
                                                             156:11
                                   8
                                        Qualcomm HPO # 2     Blumberg, 160:4-15      OVERRULED.
                                   9    Qualcomm HPO # 2     Blumberg, 214:3-        OVERRULED.
                                                             215:5
                                  10
                                        Qualcomm HPO # 2     Blumberg, 228:20-       OVERRULED.
                                  11                         230:7
                                        Qualcomm HPO # 3     Blumberg, 155:12-       OVERRULED.
                                  12                         156:11
Northern District of California
 United States District Court




                                        Qualcomm HPO # 4     Chong, 360:13-18        SUSTAINED.
                                  13
                                        Qualcomm HPO # 5     Yang, 184:6-16          OVERRULED.
                                  14
                                        Qualcomm HPO # 5     Yang, 226:19-227:5      OVERRULED.
                                  15    Qualcomm HPO # 5     Yang, 244:17-245:22     OVERRULED.
                                  16    Qualcomm HPO # 6     Yu, 49:13-23            OVERRULED.
                                        Qualcomm HPO # 6     Yu, 141:24-143:21       OVERRULED.
                                  17
                                        FTC HPO # 1          Chong, 212:11-15        SUSTAINED.
                                  18
                                        FTC HPO # 1          Chong, 212:22-213:3     SUSTAINED.
                                  19    FTC HPO # 1          Grubbs, 93:15-19        SUSTAINED.
                                  20    FTC HPO # 1          Grubbs, 129:13-16       SUSTAINED.
                                        FTC HPO # 1          Grubbs, 316:21-24       SUSTAINED.
                                  21
                                        FTC HPO # 1          Grubbs, 317:22-         SUSTAINED.
                                  22                         318:6
                                        FTC HPO # 1          Grubbs, 322:12-22       SUSTAINED.
                                  23
                                        FTC HPO # 1          Jacobs, 153:25-         SUSTAINED.
                                  24                         154:24
                                        FTC HPO # 1          Jacobs, 184:23-185:6    SUSTAINED.
                                  25
                                        FTC HPO # 1          Jacobs, 229:18-230:1    SUSTAINED.
                                  26
                                        FTC HPO # 1          Reifschneider, 51:10-   SUSTAINED.
                                  27                         52:11

                                  28                                                 2
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 4, 2019
                                         Case 5:17-cv-00220-LHK Document 1099 Filed 01/03/19 Page 3 of 3



                                        FTC HPO # 1             Reifschneider, 88:8-     SUSTAINED.
                                   1                            10
                                   2    FTC HPO # 1             Reifschneider, 88:13-    SUSTAINED.
                                                                14
                                   3    FTC HPO # 1             Reifschneider, 126:8-    SUSTAINED.
                                                                19
                                   4    FTC HPO # 1             Reifschneider,           SUSTAINED.
                                   5                            128:14-18
                                        FTC HPO # 1             Reifschneider,           SUSTAINED.
                                   6                            128:21-129:12
                                        FTC HPO # 1             Yang, 122:13-16          SUSTAINED.
                                   7
                                        FTC HPO # 1             Yang, 122:20-21          SUSTAINED.
                                   8    FTC HPO # 1             Yu, 70:8-9               SUSTAINED.
                                   9    FTC HPO # 1             Yu, 70:12-15             SUSTAINED.

                                  10    FTC HPO # 1             Yu, 71:11-13             SUSTAINED.

                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: January 3, 2019

                                  14                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    3
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 4, 2019
